Citation Nr: 0728748	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  04-39 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin condition, 
diagnosed as dermatitis and dermatophytosis, to include as 
due to an undiagnosed illness, herbicide exposure, asbestos 
exposure, and radiation exposure.

2.  Entitlement to service connection for residuals of acid 
in the eyes.

3.  Entitlement to service connection for schizophrenia, 
paranoid type with depression, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1987 to 
August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for 
dermatitis/dermatophytosis, acid in the eyes, and 
schizophrenia, paranoid type with depression.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Central Office Board hearing on his 
VA-Form 9 received in November 2004.  38 C.F.R. § 20.700 
(2006).  The RO noted on its certification to the Board that 
the veteran had requested a hearing but had canceled this 
request.  A previous request for an RO hearing was, in fact, 
withdrawn by the veteran in April 2004; but there is no 
indication that he withdrew his subsequent Board hearing 
request.

Accordingly, the case is REMANDED for the following action:

Contact the veteran to see ensure he still 
prefers a hearing before a Veterans Law 
Judge in Washington, DC.  If no response 
is received, schedule the veteran for a 
hearing in Washington, DC before a 
Veterans Law Judge, in accordance with 
applicable law.  A copy of the notice 
scheduling the hearing should be placed in 
the claims folder. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



